Citation Nr: 1745494	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-09 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral avascular necrosis of the hips, to include bilateral hip replacements.

2.  Entitlement to service connection for a bilateral knee disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from October 1979 to January 1981. 

This matter came before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a travel Board hearing in May 2014 before the undersigned sitting at the RO.  A transcript of the hearing has been associated with the record.

The issues on appeal were previously remanded by the Board in November 2014 and June 2016.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's June 2016 remand directive, an addendum medical opinion regarding the Veteran's claimed bilateral hip and knee disorders was obtained in February 2017.

With respect to direct service-connection and the Veteran's claimed disorders, the examiner found there was no relationship, stating, "There is no permanent residual or chronic disability noted in STRs after fall injury when in service in regards to both hips and both knees."  The examiner did not elaborate further, and, as his opinion is based entirely on the lack of documentation of treatment during service, such opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate).
  
Turning to the question of whether the Veteran's claimed disorders were caused or aggravated by her service-connected lumbar-spine disability, the examiner again  found there was no relationship, stating only, "All those are distant and separate.  Arthritis changes are not inter-dependent."  The Board finds this opinion fails to provide a fully explained rationale with respect to the disease process in relation to the Veteran's specific medial history, and is essentially a repetition of the January 2015 opinion that was previously found inadequate by the Board.

Regarding the Veteran's claim for a TDIU, the Veteran maintains that she is unemployable, in part, because of symptoms associated with her disorders.  As a decision with respect to the claims for service connection may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim for service connection still pending.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate clinician to provide an addendum medical opinion, with supporting rationale, as to the etiology and onset of the Veteran's bilateral hip and knee disorders.  The need for an additional examination is left to the discretion of the examiner.  The examiner is asked to address the following:

(a)  Is it at least as likely as not (i.e., 50 percent  probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders were incurred in service or are otherwise related to service, to include the slip-and-fall injury in October 1980.

(b)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders are caused by the now service-connected lumbar spine disability.

(c)  Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hip and/or bilateral knee disorders are aggravated (permanently increased the severity) by the now service-connected lumbar spine disability.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. 

2.  Following any further development that deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




